Defendant-employer has moved the undersigned to set aside the 13 July 1995 Order in which plaintiff agreed to take a Voluntary Dismissal as to her claim against Royal Insurance Company.
After careful consideration, defendant-employer's 31 August 1995 Motion to Set Aside is hereby DENIED.
Additionally, if the following was uncertain based on prior Commission actions in this matter, the Industrial Commission views the law firm of Hedrick, Eatman, Gardner and Kincheloe and attorney T. J. Hooper, as having withdrawn as counsel for defendant-employer Princeton Manufacturing Company.  Further, the Commission approves of the aforementioned attorney's actions in this matter.
                                  S/ __________________ THOMAS J. BOLCH COMMISSIONER